ON PETITION
ORDER
Conair Corporation seeks a writ of mandamus directing the United States District Court for the Eastern District of Pennsylvania to vacate its order denying in part Conair’s motion for a protective order and directing the district court to stay discovery proceedings pending the outcome of Conair’s motion to dismiss on the pleadings. Bruce Rogers opposes. Rogers moves to dismiss the petition.
On May 12, 2011, the district court issued an order that denied Conair’s motion to dismiss Rogers’ complaint on the pleadings. Both parties have informed this *885court that the district court’s decision rendered this petition moot.
Accordingly,
It Is Ordered That:
(1) The petition is denied as moot.
(2) The motion to dismiss is moot.